     JEFFREY BOSSERT CLARK
1
     Acting Assistant Attorney General
2    ALEXANDER K. HAAS
     Branch Director
3    DIANE KELLEHER
     BRAD P. ROSENBERG
4
     Assistant Branch Directors
5    M. ANDREW ZEE
     ALEXANDER V. SVERDLOV
6    STEPHEN EHRLICH
7
     Trial Attorneys
     U.S. Department of Justice
8    Civil Division - Federal Programs Branch
     450 Golden Gate Ave., Room 7-5395
9    San Francisco, CA 94102
10   Telephone: (415) 436-6646

11   Attorneys for Defendants
12

13
                          IN THE UNITED STATES DISTRICT COURT
14                      FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                    SAN JOSE DIVISION
15

16
       NATIONAL URBAN LEAGUE, et al.,             Case No. 5:20-cv-05799-LHK
17
                      Plaintiff,                  DEFENDANTS’ RESPONSE TO
18
                                                  COURT’S OCTOBER 1, 2020
19            v.                                  ORDER, ECF No. 288

20     WILBUR L. ROSS, JR., et al.,
21
                      Defendants.
22

23

24

25

26

27

28


     DEFENDANTS’ RESPONSE TO
     COURT’S OCTOBER 1, 2020 ORDER, ECF No. 288
     Case No. 5:20-cv-05799-LHK
1           Pursuant to the Court’s Order, ECF No. 288, Defendants respectfully submit the attached
2    declaration of Steven Dillingham, Director of the U.S. Census Bureau.
3

4

5

6

7

8    DATED: October 5, 2020                             Respectfully submitted,
9
                                                        JEFFREY BOSSERT CLARK
10
                                                        Acting Assistant Attorney General
11
                                                        ALEXANDER K. HAAS
12                                                      Branch Director
13
                                                        DIANE KELLEHER
14                                                      BRAD P. ROSENBERG
                                                        Assistant Branch Directors
15

16                                                      /s/ M. Andrew Zee
                                                        M. ANDREW ZEE (SBN 272510)
17                                                      ALEXANDER V. SVERDLOV
                                                        STEPHEN EHRLICH
18                                                      Trial Attorneys
19                                                      U.S. Department of Justice
                                                        Civil Division - Federal Programs Branch
20                                                      450 Golden Gate Ave., Room 7-5395
                                                        San Francisco, CA 94102
21                                                      Telephone: (415) 436-6646
22
                                                        Attorneys for Defendants
23

24

25

26

27

28

     DEFENDANTS’ RESPONSE TO
     COURT’S OCTOBER 1, 2020 ORDER, ECF No. 288
     Case No. 5:20-cv-05799-LHK
                                                    1
1                                   CERTIFICATE OF SERVICE
2           I hereby certify that on the 5th day of October, 2020, I electronically transmitted the
3    foregoing document to the Clerk of Court using the ECF System for filing.
4

5                                               /s/ M. Andrew Zee
                                                M. ANDREW ZEE
6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
1

2

3

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
